Citation Nr: 1214424	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1974 to September 1994.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In light of the other psychiatric diagnosis of record, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  In a February 2006 decision, the RO denied the Veteran's claim for service connection for PTSD. 

2.  Evidence received since the February 2006 decision is new, relevant, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3.  An acquired psychiatric disorder to include PTSD was not manifested during active service nor was it developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A February 2006 RO decision, which denied the Veteran's claim for service connection for PTSD, is final.  38 U.S.C.A. § 7105(b) (West 2002).  

2.  The evidence received since the RO's February 2006 denial is new and material concerning whether the Veteran's claim for service connection for PTSD. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a).

3.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) have been fulfilled.  In this case, the Veteran filed application to reopen a claim for service connection in April 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in May 2007.  This letter notified the appellant of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in July 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim. Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in May 2007.

To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service personnel records, service treatment records, and post-service VA treatment records pertaining to his claimed disabilities have been obtained and associated with his claims file.  

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claim.  Additionally, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service- connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, as discussed below, the evidence of record fails to indicate that the Veteran has PTSD due to a credible in-service stressor.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

The Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  The appellant has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

New and Material Evidence

In a February 2006 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The RO noted that the evidence failed to establish a current diagnosis of a PTSD.  Evidence of record at that time included the Veteran's service treatment records, a December 1994 VA knee examination report, private orthopedic records from October 2000 to November 2001, another private orthopedic record dated in June 2001, and VA progress notes dated from February 2002 to February 2006.  

The Veteran filed an untimely notice of disagreement and the RO interpreted that as an application to reopen his claim for service connection for PTSD in April 2007.  This appeal arises from the RO's October 2007 decision which denied the Veteran's application to reopen claim for entitlement to service connection for PTSD.  

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the February 2006 denial includes February 2006 and March 2007 VA progress notes indicating a diagnosis of PTSD.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.

Service Connection - Factual Background

Service treatment records are silent for any complaints or diagnosis of a psychiatric disability.  Service personnel records including performance evaluation reports dated from July 1980 to July 1986 indicate the Veteran served as a firewatch division supervisor, petty officer in charge of the foresactle during sea and anchor detail, rig captain for underway replenishment, assistant leading petty officer, and deck safety specialist while aboard the USS Saipan.  Performance evaluations dated from December 1986 to September 1989 while stationed at the Naval Headquarters in Washington, D.C indicate one of the Veteran's duties was prisoner escorts and that he had superior service without incident.

In a January 2003 VA progress note, the Veteran complained of poor sleep with occasional nightmares and night sweats.  He denied depression. 

In VA progress notes dated in March and November 2004, the Veteran denied psychiatric problems and tested negative on a PTSD screen. 

During a September 2005 VA outpatient review, the Veteran complained of depression and flashbacks to Vietnam. 

In his October 2005 claim, the Veteran reported that he was aboard the USS Killer Whale from September 1972 to September 1973.  He stated that he was involved in running a boat which launched jeeps, ammo, and medical supplies into Vietnam.  He reported these boats were sent into the rivers of Vietnam and as he patrolled the area in these boats and he took incoming fire and people were killed.  He claimed he has had ongoing problems with this since service.  The Veteran also claimed that he was involved in Grenada with unloading boats.  He stated he had to assist the Army medical corps bring in supplies and ammunition and that he was under fire.  He also reported he had to load about 50 dead Grenadians onto the boat after they had been thrown off the cliff by the enemy.  He was under heavy fire from the enemy during the crisis. 
 
During December 2005 and February 2006 VA PTSD clinical evaluations, the Veteran reported that he was in the Navy from September 1972 to September 1994, completing 21 years of service.  He claimed that his duties and responsibilities included an assault boat coxswain mate, mine sweeping boatswain, and gunner on a small boats and ships.  

In a January 2006 statement, the Veteran reiterated his stressors including Vietnam and Granada.  He also reported taking prisoners aboard the ship in Granada. 

In a March 2007 VA note, the Veteran reported he has chronic nightmares and flashbacks from his experience during Vietnam on the USS Kilauea in 1973 (recovering dead bodies) and from his service in Grenada when he had to guard prisoners.  He stated that he had one psychiatric admission in the 1970s which he claimed was for his "screaming and hollering and bad dreams."  He reported he was drinking heavily at that time.  

A. B., M.D., the Veteran's treating psychiatrist, stated in an April 2007 letter that the Veteran's PTSD symptoms are directly related to his service in the military.  He has recurrent nightmares and flashbacks related to experiences during Vietnam about the USS Kilauea in 1973 (recovering dead bodies) and from his service in Grenada in the early 1980s when he had to guard prisoners.  

As noted in a stressor decision statement included in the claims file, the RO determined that the Veteran's claims could not be support by the available evidence.  The Veteran's service treatment records indicate he did not enter the service until August 1974 and that he was assigned to the USS Kilauea in January 1975.  According to Navy records, the USS Kilauea did participate in the Vietnam conflict; however, it did not serve in Vietnam after June 1972.  The deck logs for the USS Saipan also confirm that she took part in the Granada invasions, however, they do not show any of her boats assisting in the collection of dead bodies.  There is an entry of the Saipan taking on prisoners; however, the deck logs only refer to the prisoners as Grenadian Nationals, and there is no indication of who stood guard over them or if they were sentenced to any degree. 

An April 2009 letter from N. L, M.D., reported the Veteran was in ongoing treatment for PTSD and schizoaffective disorder by history.

VA progress notes dated from December 2005 to March 2009 indicate ongoing treatment for PTSD. 

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in 'combat with the enemy'.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and the alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be credible and 'consistent with circumstances, conditions or hardships of service.' See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If the veteran did not engage in combat with the enemy, or if the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and that testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the veteran's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the Veteran was not engaged in combat, corroborative evidence of his claimed in-service stressors must be introduced.

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Thus, one element necessary to establish entitlement to service connection for PTSD in this case, is determining whether there is competent evidence of record corroborating the Veteran's allegation that he witnessed a suicide in service.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court specified that there are special evidentiary procedures for PTSD claims based on personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Since personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran has asserted that he has PTSD as a result of combat service in Vietnam and Granada.  However, as the Veteran's claims of combat are not credible, and the Veteran has failed to provide a corroborated stressor upon which a diagnosis of PTSD was made, the Board finds against entitlement to service connection.  

As stated previously, to prevail on the issue of service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).

Initially, the Board does not dispute that the Veteran has a current diagnosis of PTSD.  VA treatment records include ongoing mental health treatment for PTSD. Therefore, the first criterion of establishing service connection for PTSD is met. 

With regard to the second criterion, evidence of an in-service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran 'engaged in combat with the enemy.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this case, the Veteran has submitted two in-service combat stressors, combat service in Vietnam and combat service in Granada.  Although these are combat stressors, the Board finds they are not credible and therefore, not subject to the recent liberalization of  38 C.F.R. § 3.304(f) and "combat with the enemy" is not conceded.  The new regulations state that if it is determined that a veteran engaged in combat with the enemy, then a veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be credible and 'consistent with circumstances, conditions or hardships of service.' See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993) (emphasis added).

The first identified stressor was Vietnam service in 1972 or 1973 during which the Veteran served on river boats that patrolled the area and took incoming fire where people were killed.  This stressor has clearly been found to lack any credibility as the Veteran's service personnel records indicate he did not enlist in the service until 1974.  Furthermore, the ship the Veteran was assigned to during the mid-1970s, the USS Kilauea, did not serve in Vietnam after 1972.  

The second identified stressor included combat service in Granada guarding prisoners, being shot at while loading medical supplies, and collecting dead bodies.  The Board does not dispute that the ship the Veteran served on during that time, the USS Saipan, assisted in the occupation of Granada.  However, the Board finds these statements are, likewise, not credible.  Service personnel records including performance evaluation reports dated from July 1980 to July 1986 indicate the Veteran served as a firewatch division supervisor, petty officer in charge of the forecastle during sea and anchor detail, rig captain for underway replenishment, assistant leading petty officer, and deck safety specialist while aboard the USS Saipan.  The Veteran did not serve as a prisoner escort until his time in Washington, D.C., from 1986 to 1989.  There is no indication in either research or the USS Saipan deck logs that the Veteran went ashore or assisted in any loading or unloading of dead bodies or ever experienced incoming fire.  The Board finds that the Veteran's statements involving combat in Granada are simply not credible.  

The Veteran's available service treatment records are unremarkable for any express indication of complaints of or treatment for his mental health.  Medical treatment records in the file show no mention of his alleged stressors until December 2005 (just after he filed his application to reopen a claim of service connection for PTSD). Cf. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].

The Veteran has not presented any other evidence that tends to corroborate that his alleged stressor events in service actually occurred, nor is there any indication as to where such evidence can be found.  Consequently, he has not met an essential legal requirement for establishing service connection for PTSD.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran as well as the letters from the Veteran's VA treating mental health professionals.

While A. B., M.D., the Veteran's treating psychiatrist, stated in an April 2007 letter that the Veteran's PTSD symptoms are directly related to his Vietnam service, it has already been determined that the Veteran has no Vietnam service.  An opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet.App. 458 (1993).  A. B., M.D., also noted that the Veteran's PTSD also resulted from his service in Granada, specifically, the guarding of prisoners.  As this opinion is based on the Veteran's reported history, it has little probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (an opinion that is based on history furnished by the veteran that is unsupported by clinical evidence is not probative); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional); Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991) (an opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion).

With regard to a psychiatric disorder other than PTSD, the Veteran was diagnosed with paranoid schizoaffective disorder during the period of this appeal (see, e.g., respectively, November 2008 and January 2009 VA treatment records).  The Board finds the weight of the evidence is against service connection for any psychiatric disorder.  Objective medical findings of paranoid schizoaffective disorder are first shown in 2009, at least 30 years after separation from active service, and cannot be presumed to have occurred in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between a current paranoid schizoaffective disorder diagnosed post-service and events during the Veteran's active service, and neither he nor his representative has presented, identified, or alluded to the existence of, any such opinion.  Consequently, entitlement to service connection for paranoid schizoaffective disorder is also not warranted.  

There is no indication that any current psychiatric disorder is related to active service.  As the above analysis reflects, service connection is not warranted for any diagnosed psychiatric disorder because there is no credible and competent supporting evidence that any in-service injury or disease occurred, including the claimed in-service stressful events; the Veteran did not experience chronic psychiatric symptoms in service; the Veteran did not experience continuous psychiatric symptoms since service separation.

The Board has carefully considered the Veteran's statements regarding his claimed psychiatric disorders.  While the Board does not doubt the sincerity of his belief that his disorders are the result of his active service, this claim turns on a medical matter.  Though the Veteran may be competent to testify as to the sensory perceptions of his current disorder, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the submitted assertions in this regard do not constitute persuasive evidence in support of the claim for service connection.

In the absence of an indication that any current psychiatric disorder is related to active service, or credible evidence that a claimed stressor (sufficient to support a diagnosis of PTSD) actually occurred, the essential criteria of 38 C.F.R. § 3.304(f) have not been met, and the Board must therefore deny the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD); to this extent, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


